I concur in many of the conclusions stated in the foregoing opinion, but I am unable to concur in the decision which denies to the appellant the right to recover any interest on the deferred payments of $130,000.
The contract of sale was made with the electors. After many studious readings of the election proclamation I am convinced that there is but one reasonable implication to be drawn therefrom, which is, that if the electors approved the sale of the properties such interest would be forthcoming.
What the draftsman of one paper may have interpreted the language of another paper to mean is of little importance. What the officers of the city may have intended when the contract was signed is of little importance. The important thing is that a reading of the election notice which was essential to inform the voters of the "terms of such contemplated sale," and without which notice an election to secure the approval of the electors cannot be had, advised such electors that this interest would be paid.
The prevailing opinion says this position of the appellant is argued persuasively and deserves "a plausible answer." I do not find the attempted answer either plausible or persuasive and I cannot accept it.